Title: From George Washington to Richard Peters, 17 April 1777
From: Washington, George
To: Peters, Richard



Sir
Head Quarters Morris Town 17th April 1777

I am directed by a Resolve of Congress of the 10th Inst. to transmit to the Board of War a list of the Appointments made in Consequence of the powers with which I am invested by Congress, together with a Copy of all Commissions originating from and issued by me.
I have made no appointments out of the Military line, but James Mease Esq: Cloathier Genl with a Salary of 150 dollars ⅌ Month. And Elias Boudinot Esq: Commissary of Prisoners with a Salary of 60 dolls ⅌ Month. I have not been able yet to obtain compleat Returns of Colo. Sheldon’s, Baylors and Moylans Officers of light Horse, or of as many of the 16 additional Battalions as are put into Commission, indeed all the Subalterns, to those that are put into commission, are not yet appointed, but when they are, and the Regiments are drawn together, you shall have exact Returns. I think it would be almost needless to attempt to form a general Return of the Army just at this time, for what with promotions and Resignations, the State of a Regt is scarcely the same a Week together, but when the Army is once fully arranged things will not be in that fluctuating Situation.
I inclose you a List of such of the Colonels of Horse and Foot as I have appointed. I gave the disposal of all Commissions under the Rank of Field Officers to the different Colonels, subject to my approbation

by which means I think these Regiments will be better officered than the others, because, as the Reputation of the Corps depends upon their choice, they will be very circumspect. I also inclose you a list of several Captains to whom I gave instructions to raise Companies in the different States, and when a Sufficient Number are raised, to form a Regt I intend to incorporate them. I am Sir with Respect.

P.S. I also appointed Benj. Flower Esq: Commissary Genl of Military Stores with Rank & pay of Lt. Coll.

